UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1048


In re: ANDRIS PUKKE, a/k/a Marc Romeo, a/k/a Andy Storm, individually and as
an officer or owner of Global Property Alliance, Inc. (also doing business as
Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, Bamboo
Springs, Eco Futures, Eco Futures Development, Eco Futures Belize),

                    Petitioner.



               On Petition for Writ of Mandamus. (1:18-cv-03309-PJM)


Submitted: February 27, 2020                                      Decided: March 10, 2020


Before GREGORY, Chief Judge, and WYNN and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andris Pukke, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      The Federal Trade Commission (“FTC”) filed a complaint against Andris Pukke

and a number of other defendants, both individuals and entities, alleging a massive

telemarketing scheme based on the sale of real estate development lots in Belize. The FTC

alleged that some of the conduct forming the basis for its complaint also violated a final

order entered in a prior suit between the FTC and Pukke in the same district court, FTC v.

AmeriDebt, Inc., No. 03-3317-PJM (D. Md.) (“AmeriDebt”). The FTC filed motions in

AmeriDebt to hold Pukke in contempt, and the district court consolidated all of the

proceedings. Pukke petitions for a writ of mandamus ordering the district court judge

recuse himself based on statements the judge made throughout both the current action and

the prior AmeriDebt case. Pukke maintains that the statements show that the judge is

impermissibly biased against him.

      Mandamus relief is a drastic remedy that should be used only in extraordinary

circumstances.     Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004); In re

Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is

available only when the petitioner has a clear right to the relief sought. Murphy-Brown,

907 F.3d at 795.

      “A district judge’s refusal to disqualify himself can be reviewed in this circuit by

way of a petition for a writ of mandamus.” In re Beard, 811 F.2d 818, 827 (4th Cir. 1987).

However, because Pukke did not appeal from the denial of his motion for recusal and

instead filed a mandamus petition, he must show more than merely grounds for reversal.

See In re Moody, 755 F.3d 891, 898 (11th Cir. 2014). A federal judge is required to recuse

                                            2
himself “in any proceeding in which his impartiality might reasonably be questioned.” 28

U.S.C. § 455(a) (2018). Specifically, he should disqualify himself in circumstances

“[w]here he has a personal bias or prejudice concerning a party.” 28 U.S.C. § 455(b)(1)

(2018).

       Nevertheless, “judicial rulings and opinions formed by the judge on the basis of

facts introduced or events occurring in the course of the current proceedings, or of prior

proceedings almost never constitute a valid basis for a bias or partiality motion.” Belue v.

Leventhal, 640 F.3d 567, 573 (4th Cir. 2011) (internal quotation marks omitted). Further,

“judicial remarks during the course of a trial that are critical or disapproving of, or even

hostile to, counsel, the parties, or their cases, ordinarily do not support a bias or partiality

challenge.” Liteky v. United States, 510 U.S. 540, 555 (1994). Judicial remarks during the

course of a trial may support a bias challenge if those remarks demonstrate pervasive bias

“so extreme as to display clear inability to render fair judgment.” Id. at 551.

       We conclude that Pukke is not entitled to mandamus relief. The statements Pukke

relies on as evidence of bias were all made during the course of—and based on facts

adduced through—proceedings in which Pukke’s credibility is, or was, a central issue.

Furthermore, Judge Messitte’s statements do not demonstrate extreme and pervasive bias

rendering fair judgment impossible. Accordingly, we deny Pukke’s petition for a writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED

                                               3